              Case 18-17662-LMI        Doc 126    Filed 03/12/20   Page 1 of 3

                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                 www.flsb.uscourts.gov

 In re: Diane Dixon                                      Case No. 18-17662-LMI
                                                         Chapter 13


                Debtor            /

                               CERTIFICATE OF SERVICE

       Debtor certifies that a copy of the Order Granting Debtor’s Motion to Modify Plan and

Approving Ninth Modified Chapter 13 Plan [D.E. 124]; Order Denying Trustee’s Motion to Dismiss

[D.E. 125] was sent via CM/ECF on March 6, 2020, to:


       Stefan Beuge, Esq. on behalf of Creditor Bank of America, N.A
       flsd.bankruptcy@phelanhallinan.com, Stefan.Beuge@phelanhallinan.com

       Carla A Jones on behalf of Creditor Le Jeune Gardens Homeowners Association, Inc.
       carla@cjlawoffices.com, service@cjlawoffices.com

       Alexandra R Kalman on behalf of Creditor Bank of America, N.A/Carrington Mortgage
       Services, LLC.
       akalman@lenderlegal.com, dokraska@lenderlegal.com

       Nancy K. Neidich
       e2c8f01@ch13miami.com, ecf2@ch13miami.com

       Office of the US Trustee
       USTPRegion21.MM.ECF@usdoj.gov

       Served by First Class Mail on March 12, 2020:

       Westlake Financial Services
       c/o Marvin Stanton, Registered Agent
       2820 Townsgate Rd, #204
       Westlake Village, CA 91361

       Westlake Financial Services
       c/o Corporate Creations Network Inc., Registered Agent
       11380 Prosperity Farms Rd. #221E
       Palm Beach Gardens, FL 33410

       Westlake Financial Services
       c/o Ian Anderson, MGR
       4751 Wilshire Blvd, Suite 100
       Los Angeles, CA 90010
                Case 18-17662-LMI        Doc 126      Filed 03/12/20     Page 2 of 3

       Valerie Smith on behalf of Synchrony Bank
       PRA Receivables Management, LLC
       c/o Valerie Smith
       PO Box 41021
       Norfolk, VA 23541
       claims@recoverygroup.com

       AT&T Corp by American InfoSource as agent
       4515 N Santa Fe Avenue
       Oklahoma City, OK 73118
       POC_AIS@americaninfosource.com

       Portfolio Recovery Associates, LLC
       PO Box 41067
       Norfolk, VA 23541
       Bankruptcy_Info@portfoliorecovery.com

       Capital One, N.A.
       c/o Becket and Lee LLP
       PO Box 3001
       Malvern, PA 19355-0701
       proofofclaim@becket-lee.com

       Bank of America, N.A.
       c/o Prober & Raphael, a Law Corporation
       20750 Ventura Boulevard, Suite 100
       Woodland Hills, California 91364

       Bank of America, N.A.
       c/o Carrington Mortgage Services, LLC
       1600 South Douglass Road
       Anaheim, CA 92806


        I certify that I am admitted to the Bar of the United States District Court for the Southern
District of Florida and I am in compliance with the additional qualifications to practice in this court
set forth in Local Rule 2090-1(A).

                                              Respectfully submitted,

                                              Legal Services of Greater Miami, Inc.
                                              Attorney for Debtor
                                              Address: 4343 West Flagler Street, Suite 100
                                              Telephone/Fax: (305) 438-2423
                                              Email: malvarez@legalservicesmiami.org
                                                          /s/
                                              Maria Alvarez
                                              Florida Bar No.: 57141
Case 18-17662-LMI   Doc 126   Filed 03/12/20   Page 3 of 3
